Case 1:13-cv-05691-JHR-KMW Document 299-3 Filed 10/18/19 Page 1 of 1 PageID: 7476




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY


  SMART VENT PRODUCTS, INC.,                : CIVIL ACTION
                                            :
                                            :
                          Plaintiff,        : 1:13-CV-05691-JHR-KMW
                                            :
          v.                                :
                                            :
                                            :
  CRAWL SPACE DOOR SYSTEM INC.,             :
  d/b/a CRAWL SPACE DOOR SYSTEMS,           :
  INC.                                      :
                                            :
                                            :
                          Defendant.


                                       ORDER
          AND NOW this ____ day of _____________, 2019, upon consideration of

  Defendant’s Motion for Extraordinary and Emergency Relief Compelling the

  Production of Documents, it is hereby ORDERED that said Motion is GRANTED.

          IT IS HEREBY ORDERED THAT:

          Plaintiff shall produce any and all documents, including videos and

  communications, related to the testing of Defendant’s flood vents on or before

  Saturday, October 19, 2019 at 5:00 p.m.

                                                 BY THE COURT:


                                            ______________________________

                                                                         , J.
          Dated:


  23608121v.1
